Honorable Ernest Cunningham State Representative District 75 17 East Ridge Helena, AR  72342
Dear Representative Cunningham:
The following official opinion is prepared pursuant to the following question:
   Is it permissible, under Ark. Stat. Ann. 2530(b), for a fire pension fund to invest in a pool of GNMA's?"
It is permissible for a fire pension fund under Ark. Stat. Ann. 12-2530(b) to invest in a pool of GNMA's provided the investments in question are insured by an agency of the United States Government, and the principal and interest of which are guaranteed in full by the United States Government.
To insure that the security is purchased and held in a proper manner you should obtain the advice of qualified legal counsel as to the details of the contemplated transaction.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General J. Mark Lewis.